Citation Nr: 1623758	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-49 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disability, including but not limited to degenerative joint disease (DJD).  

2.  Entitlement to service connection for a right knee disability, including but not limited to DJD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to March 1988.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that rating decision, the RO, in pertinent part, denied entitlement to service connection for degenerative disk disease (DDD) of the lumbar spine and DJD of the right and left knees.  

In July 2014, the Veteran and his spouse testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of their testimony is associated with the electronic claims file.  

In September 2014, the Board remanded the case to the RO for further development and adjudicative action.  Before the case was returned to the Board on appeal, the RO issued a rating decision in August 2015 which granted service connection for DDD of the lumbar spine and service connection for associated radiculopathy of the right lower extremity and left lower extremity.  As the August 2015 rating action represents a complete grant of benefits on appeal with respect to the issue of service connection for DDD of the lumbar spine, the issue is no longer in appellate status or before the Board at this time.   

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  The Veteran does not have a current right knee disability due to any injury or disease in service.  

2.  The Veteran does not have a current left knee disability due to any injury or disease in service.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  A left knee disability was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  By correspondence dated in December 2007, VA notified the Veteran of the information needed to substantiate and complete his claim of service connection for a bilateral knee disability, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA records, and private treatment records have been obtained and reviewed.  The Veteran's service personnel records have also been obtained, and his hearing testimony has been reviewed.  

He was afforded VA examination of his knees in October 2014.  The examiner's findings of no right knee impairment and no left knee impairment were based on review of the service treatment records, the VA treatment records, physical examination of the Veteran's knees, radiographs, and an interview with the Veteran.  This examination is adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Regarding the Veteran's July 2014 hearing, the VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support of his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Finally, this case was previously remanded in September 2014 for further development.  All development directed by the Board's prior remand in this case has, to the extent possible, been accomplished.  Pertinent records were obtained, to the extent possible, and the Veteran was afforded a VA examination which is adequate to decide the claims on appeal.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The appellant has not identified any pertinent evidence that remains outstanding with respect to this claim.  VA's duty to assist is met.

II.  Service Connection

The Veteran contends that he has constant bilateral knee pain that is due to in-service knee injuries.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

At his hearing, the Veteran testified that during a jeep accident in 1977 he landed on his knees and ran his back against a pole.  He testified that he could not get up and was sent to a hospital.  He also reported that from 1979 to 1988 he taught repelling in full gear which involved repeated jolts and pressure.  The Veteran also testified that he has experienced pain in his knees since service.  

Service treatment records indicate that the Veteran was treated for a knee injury after an August 1977 jeep accident and was treated for left knee pain in September 1979.  Service treatment records also indicate that the Veteran did not have any knee complaints or symptoms in July 1985 or at the time of his separation examination in November 1987.  

Thus, there is evidence that the Veteran injured his knees during service; however, the STRs further reflect that no knee disability was reported or found at the time of service separation, and the post-service treatment records likewise are negative for any objective evidence of a current right or left knee disability.  

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A VA outpatient treatment record from April 2007 notes that the Veteran presented to an unscheduled appointment with lower back pain and radiculopathy down the right leg.  He reported that as a result of his right back pain, his right lower extremity gave out and he landed on his right knee.  He reported some right knee pain in addition to the back pain.  April 2007 VA right knee x-rays were negative for a right knee disability.  

A March 2008 VA physical rehabilitation note indicates that the Veteran says he has chronic low back pain and pain in both hands, as well as over both knees and both feet.  The examiner concluded that the Veteran had a chronic disabling pain over the back, both knees and hands.  The examiner opined that, "It is as likely as possible that [the Veteran's participation in excessive lifting of military equipment] could have caused the back pain."  The examiner limited his opinion to the back, and did not include the knees.  

While the March 2008 examiner noted the Veteran's reports of chronic joint pain which included both knees, the other VA records do not show that the Veteran has a chronic bilateral knee disability or that he consistently reports knee pain.  

Rather, the other VA records show consistent reports of back pain with radiculopathy into the lower extremities, and left shoulder pain, but not knee pain.  An October 2010 primary care note, for example, notes chronic low back pain, and the Veteran's reports of diffuse joint pains, particularly of his first MCP joints.  Osteoarthritis was suspected, but not diagnosed, and the Veteran did not specifically indicate knee pain.  Other outpatient records from 2010 note reports of cold weather injury to both feet, hip pain, and pain in the hands, but not knee pain.  A problem list generated in 2013 does not include knee pain.  

An October 2014 VA examination report indicates that the Veteran's right and left knees are normal, despite the Veteran's reports of constant bilateral knee pain and knee weakness.  Examination of the knees revealed normal range of motion of both knees, with no objective evidence of painful motion and no change after repetitive use.  There were no reports of flare-ups, and no knee tenderness to palpation for joint line or soft tissues of either knee.  Strength in both knees was normal.  Joint stability testing was also normal in both knees.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran did not have shin splints, stress fractures or chronic exertional compartment syndrome.   October 2014 x-rays studies of the knees were negative for arthritis and there was no evidence of patellar subluxation.  Regarding the left lower extremity, the x-rays showed a nonspecific sclerotic density in the proximal tibia and distal femur which could be of benign etiology, but clinical correlation was recommended if the patient has a history of malignancy because metastatic lesions could not be excluded.  There was no acute fracture, dislocation, or significant bony abnormality.  The examiner also referred to the April 2007 right knee x-ray which was also unremarkable.  In essence, the examiner found that the Veteran did not have a disabling knee condition, despite the Veteran's complaints of knee pain.  The examiner opined that it was less likely than not that pain, weakness, fatigability, and incoordination could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time, noting, "The Veteran had no decrease in range of motion during DeLuca testing and no additional limitation due to pain, weakness, fatigability or incoordination."  

In summary, the Veteran's reports of chronic knee pain in March 2008 are outweighed by the objective findings in the record that are inconsistent with a current knee disability to account for the reported pain, as well as the lack of consistent complaints.  In other words, the radiographic findings and the objective findings on the October 2014 VA examination do not support a finding of a current chronic right or left knee disability.  

A clinical finding such as bilateral knee pain standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).

The only evidence in the record supporting the existence of a disability manifested by pain in the knees is the Veteran's own statements.  While the Veteran is competent to testify as to a condition within his knowledge and personal observation, such as pain, he is not shown to have any actual specialized knowledge of medicine in general, or orthopedics more particularly, and is therefore not competent to relate any current knee pain to injuries in service or to provide a diagnosis related to knee pain, as such diagnoses require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has a current disability manifested by bilateral knee pain is lacking in probative value. 

The only evidence of chronic bilateral knee pain noted by a medical professional comes from the VA physical therapist in March 2008 and the VA examiner in October 2014.  In this regard, however, no disability was attached to the reports of pain; and, moreover, the March 2008 physical therapy note's indication of "chronic pain over both knees" appears to be based on the Veteran's own self-reported history because it is not supported by the other medical evidence of record.  There is no indication that the examiner's indication of chronic bilateral knee pain was attached to any diagnosed disability other than vague reports of diffuse joint pain, and as noted above, the numerous VA outpatient treatment records show multiple complaints of, and treatment for, back pain, hip pain, shoulder pain, and bilateral foot pain, but not knee pain.  Thus, there is no other medical evidence in the record to support a finding of chronic pain of either knee.  

Furthermore, the October 2014 VA examiner found no disabling condition associated with the Veteran's self-reported bilateral knee pain.  In this regard, the Board finds highly probative the examiner's observation that the Veteran had no pain on full motion of either knee.  

Moreover, there is no competent evidence of a nexus between the Veteran's in-service knee injuries and his current knee pain.  The Veteran did not report knee pain in 1985 or at the time of discharge in 1988, which suggests that any in-service knee injuries resolved without sequela prior to service discharge, and no medical professional has linked any current complaints of knee pain to service.  

As an alternative to the nexus requirement, service connection for chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2015).  However, the option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is one such disability, but as noted above, the objective findings show that the Veteran does not have arthritis of either knee, or any other chronic disability with respect to either knee as listed under 38 C.F.R. § 3.309(a).  

In short, in the absence of persuasive probative evidence demonstrating any current disability manifested by bilateral knee pain, a preponderance of the evidence is against the claim.  Accordingly, because the first element required for service connection-presence of a current disability-has not been satisfied, the Veteran's claims of entitlement to service connection for a right knee disability and a left knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for a right knee disability, including, but not limited to DJD, is denied.  

Service connection for a left knee disability, including, but not limited to DJD, is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


